
	
		II
		111th CONGRESS
		1st Session
		S. 1146
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To direct the Attorney General to provide
		  grants and access to information and resources for the implementation of the
		  Sex Offender Registration Tips and Crime Victims Center Programs.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Sex Offender Registration Tips Program
			 Act of 2009  or the SORT Act of 2009.
		2.FindingsCongress finds the following:
			(1)Parents for Megan’s Law, Inc., a nonprofit
			 corporation described in section 501(c)(3) of the Internal Revenue Code of 1986
			 and headquartered in New York, has since 1998 educated and supported the
			 community, law enforcement, criminal justice, and government agencies on issues
			 related to sex offender registration, notification, responsible use of
			 information, sexual abuse and abduction prevention, Internet Safety, and crime
			 victim support.
			(2)Parents for Megan’s Law, Inc., established
			 and operates the National Megan’s Law Helpline, a free confidential telephone
			 helpline that provides information, support, and criminal justice referrals,
			 nationally and internationally, on sex offender management issues. Parents for
			 Megan’s Law, Inc. is a certified rape crisis center and provides support and
			 assistance to child and adult victims of sexual abuse and all victims of
			 violent crime. Research suggests that sexual assault victims who receive
			 counseling support are more likely to report their attack to the police and
			 participate in the prosecution of the offender.
			(3)The National Megan’s Law Helpline has
			 generated over 70,000 requests for assistance, information, or follow-up
			 contacts on sex offender management, crime victim support, and prevention
			 education issues. Helpline requests utilize the Helpline’s resources and often
			 entail coordination with outside resources, follow-up calls, or actual
			 referrals to any or all of the following: law enforcement and other criminal
			 justice agencies, state and local crime victims assistance agencies and
			 organizations, social service and human service providers, and other service
			 provider organizations.
			(4)The Internet website of Parents for Megan’s
			 Law, Inc., serves as a clearinghouse and national resource for information
			 related to sex offender registration, notification, sexual abuse and abduction
			 prevention, and crime victims’ support and referrals. Such Internet website is
			 also utilized by the public to anonymously report Internet child pornography
			 and child sex tourism and as a resource for Internet Safety education. Reports
			 are forwarded to local law enforcement for appropriate follow-up.
			(5)(A)With limited resources, the National
			 Megan’s Law Helpline has provided the public with a resource for confidentially
			 reporting registered sex offenders failing to comply with registration
			 requirements, supervision, or employment restrictions or who are in positions
			 of trust where potential child victims can be accessed. Confidential tips are
			 triaged, crime victim support is provided, and referrals are made to the
			 appropriate criminal justice agency for follow-up action.
				(B)In
			 fact, because of anonymous tips to the Helpline, actions have been taken to
			 mitigate potentially dangerous situations, including—
					(i)sending a registered sex offender back to
			 prison after he was identified as residing in a registered child day care
			 center where he could access potential child victims;
					(ii)preventing a convicted former middle school
			 teacher required to register as a sex offender and give up his teacher's
			 license, from gaining employment as an in home children's tutor for a reputable
			 tutoring company where he could gain unsupervised access to potential child
			 victims;
					(iii)having a registered sex offender who
			 targeted a child, and subsequently was barred from using the Internet to
			 develop online relationships, removed from an Internet Dating service where he
			 attempted to develop a relationship with whom he believed was a single woman
			 with children;
					(iv)sending a registered sex offender, who was
			 on parole for a weapons charge and restricted from entering school grounds,
			 back to prison for entering school grounds and drug possession;
					(v)identifying and reporting a registered sex
			 offender, convicted of sexually victimizing a 4-year-old boy while
			 baby-sitting, who had absconded and failed to register; and
					(vi)identifying, locating and reporting
			 registered sex offenders in violation of conditions of probation, parole, local
			 employment or other restriction laws.
					(6)A national Sex Offender Registration
			 Compliance survey conducted by Parents for Megan’s Law, Inc., in 2003,
			 indicated that, 24 percent of (or over 100,000) registered sex offenders were
			 not complying with sex offender registration laws. Sex offender registry
			 information provides parents and community members an opportunity to protect
			 themselves, their children, and their communities from sexual victimization,
			 but that information, in order to be of value, requires labor intensive
			 follow-up intervention and proactive maintenance to be kept current.
			(7)Access to the National Criminal Information
			 databases is necessary for Parents for Megan’s Law, Inc., to effectively
			 evaluate the veracity of tips received, proactively research noncompliant
			 registrants or registrants engaged in criminal activities and provide law
			 enforcement with viable accurate information for follow-up action.
			(8)The Sex Offender Registration Tips (SORT)
			 Program will reduce sexual victimization and increase sex offender registration
			 compliance through community tips and proactive maintenance.
			(9)Authorizing federal funds for the SORT
			 Program will reduce criminal sexual victimization by—
				(A)supporting crime victims seeking
			 assistance;
				(B)supporting sex offender registration,
			 notification, and sexual abuse and abduction prevention education and Internet
			 Safety inquiries; and
				(C)providing the public two interactive
			 confidential resources, the Helpline and Internet website, for the public to
			 provide information—
					(i)about registered sex offenders who are
			 believed to be out of compliance with registration requirements, supervision,
			 or employment restrictions and who are in positions of trust where potential
			 child victims can be accessed; or
					(ii)concerning sex offender activities that
			 indicate a heightened risk of re-offending.
					(10)(A)The SORT program will serve as a powerful
			 national tool supporting communities and crime victims while assisting and
			 advancing the mission of Federal, state, and local law enforcement in combating
			 sexual victimization.
				(B)The SORT program and the National Megan’s
			 Law Helpline is unique in the following ways:
					(i)It provides up to date sexual abuse
			 prevention information, deters vigilantism, and reinforces responsible use of
			 information.
					(ii)It provides victims who come forth with
			 needed information with an infrastructure of advocacy, enforcement, and
			 therapeutic support.
					(iii)It maximizes law enforcement’s already
			 strained resources by screening anonymous tips promptly and effectively through
			 the use of trained investigators with access to public, private and law
			 enforcement databases.
					3.Grants for implementation of Sex Offender
			 Registration Tips Program
			(a)In GeneralSubject to the availability of the funds
			 authorized to be appropriated under subsection (d), the Attorney General shall
			 provide grants and access to information and resources to the not-for-profit
			 community and victim’s rights organization, Parents for Megan’s Law, Inc., to
			 implement the Sex Offender Registration Tips Program described in subsection
			 (b).
			(b)Sex Offender Registration Tips Program
			 describedFor purposes of
			 subsection (a), the Sex Offender Registration Tips Program is a program to
			 reduce sexual victimization and support victims of violent crime by—
				(1)providing up-to-date and accurate sex
			 offender registry information to Federal, State, and local law enforcement
			 entities through the National Megan’s Law Helpline staffed by Parents for
			 Megan’s Law, Inc., and the Internet website of such organization;
				(2)enabling the analysis and coordination of
			 community tips relating to sex offenders who fail to register in the sex
			 offender registry maintained by the jurisdiction involved or who engage in
			 activities in violation of conditions of their probation or parole or other
			 criminal activities;
				(3)using existing Internet sex offender
			 registries, public information, and the National Criminal Information databases
			 to compare and contrast information and proactively identify high-risk
			 registrants who are out of compliance, in violation of conditions of
			 supervision, and identify the location of wanted registrants in order to
			 ascertain the need for follow-up action by law enforcement;
				(4)providing crime victims support,
			 information, and referrals; and
				(5)supporting community members with
			 up-to-date sex offender registration, notification, and sexual abuse and
			 abduction prevention and Internet Safety information.
				(c)AccessNotwithstanding any other provision of law,
			 the Attorney General shall ensure access by Parents for Megan’s Law, Inc., to
			 the National Crime Information Center databases operated by the Federal Bureau
			 of Investigation pursuant to section 534 of title 28, United States Code, to
			 the extent that such access is only for purposes within the scope of the
			 organization’s duties and responsibilities to assist or support law enforcement
			 agencies in administration of criminal justice functions.
			(d)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $1,000,000 for grants under subsection (a) for
			 each of the fiscal years 2010 through 2014.
			
